Citation Nr: 0733227	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-38 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1954 to August 1978.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2005 rating 
decision of the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran had also initiated appeals of denials of service 
connection for diabetes mellitus and skin cancer.  A 
September, 2005 rating decision granted service connection 
for diabetes mellitus, and a May, 2007 rating decision 
granted service connection for skin cancer.  Consequently, 
those matters are not before the Board.  


FINDING OF FACT

Tinnitus was not noted in service and the preponderance of 
the evidence is against a finding that any current tinnitus 
is related to the veteran's service or to any event therein.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A March 2005 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.  

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
also been secured.  The RO arranged for a VA audiological 
evaluation in December 2005.  The veteran has not identified 
any pertinent evidence that remains outstanding, and in a 
statement received in April 2006 indicated that he did not 
have any more information or evidence to submit.  VA's duties 
to notify and assist are met.  Accordingly, the Board will 
address the merits of the claim. 


B.	Factual Background

Service personnel records show that the veteran served as an 
avionics instrument systems technician for about twenty-four 
(24) years.  His SMRs are silent for complaints, findings, 
treatment, or diagnosis relating to tinnitus.  They reflect 
that because of his occupational noise exposure his hearing 
was regularly monitored. During his regular hearing 
conservation exams, he did not report having tinnitus.  It 
was noted that he wore muffs or plugs for ear protection in 
the course of his duties.  On July 1978 retirement 
examination, clinical evaluation of his ears was normal.  

VA outpatient treatment records from a routine physical in 
March 2002 note that the veteran reported having tinnitus.  

A January 2005 private treatment record from Dr. D.J.B., 
shows that the veteran reported that he did not have a 
history of ear problems and, upon physical examination, his 
ears were normal.  

In June 2005, the veteran was seen at a VA audiology clinic 
for complaints of slight hearing loss and bilateral tinnitus 
described as "constant humming."  He reported flight line 
noise exposure in service, and denied [postservice] 
occupational or recreational noise exposure.  A mild 
sensorineural hearing loss at high frequencies, bilaterally, 
was diagnosed.

On September 2005 private audiometry it was noted that the 
veteran felt he had suffered acoustic trauma in the course of 
his duties in the Air Force.  He explained that in 
maintaining, repairing, troubleshooting, and performing 
operational checks on navigation, flight, and engine 
instrumentation, he was often exposed to noises that would 
cause him to lose his hearing for a day or two, and that he 
still had ringing in his ears.

On VA audiological evaluation in December 2005, the examiner 
reviewed the claims file and noted that his SMRs were silent 
for complaints, treatment, or diagnosis of tinnitus.  The 
veteran reported having constant, mild, high-pitched ringing 
in his ears.  He could not give the date and circumstances of 
onset.  He alleged that it could have started when he was in 
the military.  The examiner opined that given the lack of 
evidence in the veteran's service medical records for 
tinnitus, or any indication that his tinnitus might have 
developed shortly after discharge or from noise exposure 
while in service, his tinnitus was not related to military 
noise exposure, but rather was due to some unknown etiology.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the veteran has tinnitus as such 
disability is noted in postservice treatment records and on 
VA audiological evaluation.  Because the veteran served as an 
avionics instrument systems technician and worked on a flight 
line, it is also not in dispute that he very likely was 
exposed to noise trauma in service.  What he must still show 
to establish service connection for his tinnitus is that the 
current disability is related to his presumed noise exposure 
in service.  There is no competent evidence in the record 
that suggests there is such a nexus.

Significantly, the veteran's SMRs, including his retirement 
physical report, contain no mention of tinnitus.  
Consequently, service connection for tinnitus on the basis 
that such disability became manifest in service and persisted 
is not warranted.

The earliest documentation of tinnitus of record is in a 
March 2002 treatment report, and complaints of tinnitus are 
not noted again until June 2005.  The record is silent for 
any competent (medical) evidence that relates the veteran's 
current tinnitus to his active duty service.  The only 
medical opinion in the record that specifically addresses 
this matter, the report of the December 2005 VA audiological 
evaluation, is to the effect that the veteran's tinnitus is 
not related to service (and specifically noise exposure 
therein), but is due to "some unknown etiology".  As this 
opinion was by an audiologist (who would be qualified to 
provide it), was based on a review of the record, and 
included an explanation of the rationale for the opinion, it 
has substantial probative value.  And because there is no 
competent evidence to the contrary, the opinion is 
persuasive.  

In support of his claim the veteran has submitted a 
chart/report of audiometry in September 2005.  However, the 
examiner did not provide an opinion as to whether the 
veteran's tinnitus is related to his service.  Consequently, 
the report is not material to the matter at hand; the history 
of noise exposure noted therein is not in dispute.  

The veteran's own statements relating his tinnitus to noise 
exposure in service are not competent evidence, as he is a 
layperson, and lacks the training to opine regarding medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).   


The preponderance of the evidence is against a finding of a 
nexus between the veteran's tinnitus and his service/noise 
trauma therein.  Consequently, the preponderance of the 
evidence is against the veteran's claim.  In such a 
situation, the benefit of the doubt doctrine does not apply 
and the claim must be denied.


ORDER

Service connection for tinnitus is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


